Citation Nr: 0805188	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a nervous condition has been received.

2.  Entitlement to service connection for an acquired 
psychiatric disability to include depression, an anxiety or 
panic disorder, and a dissociative identity disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1980 to May 1983.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 decision of 
the RO that, in part, declined to reopen a claim for service 
connection for a nervous condition to include depression, a 
panic disorder, and dissociative identity disorder.

In October 2006, the Board determined that new and material 
evidence was required to reopen the veteran's claim for 
service connection for a nervous condition; and that the 
veteran's claim for service connection for depression, a 
panic disorder, and dissociative identity disorder should be 
considered de novo.  Jackson v.  Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  The Board then remanded each of the 
matters for additional development.  Consistent with the 
veteran's assertions and the record, the Board has 
recharacterized the appeal as encompassing the issues on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

Petition to Reopen a Claim for Service Connection
for a Nervous Condition

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

The notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.

In the context of a claim to reopen, VA is required to look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The notice must be provided in a notification document 
provided by an agency of original jurisdiction (AOJ), 
followed by AOJ re-adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006) (Mayfield II).  

In October 2006, the Board remanded this matter to satisfy 
the statutory notification requirements of the VCAA as to 
what constitutes material evidence to reopen a claim for 
service connection for a nervous condition, as interpreted in 
Mayfield II and Kent.  Although an October 2006 letter was 
sent to the veteran, that letter did not describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial-i.e., the 
September 1990 rating decision.  

The Board notes that, in September 1990, the RO denied the 
veteran's claim for service connection for a nervous 
condition because the evidence of record did not show that 
the veteran developed a chronic nervous condition in service 
or to a degree of 10 percent disabling within the first post-
service year.  In order to be considered material, the newly 
submitted evidence should relate to that fact or should 
relate a current disability to service.  Under the 
circumstances, Stegall requires that this case be remanded 
for compliance with the prior remand.  

An Acquired Psychiatric Disability to Include Depression, an 
Anxiety
or Panic Disorder, and a Dissociative Identity Disorder 

The veteran contends that service connection for an acquired 
psychiatric disability to include depression, an anxiety or 
panic disorder, and a dissociative identity disorder, is 
warranted on the basis that he was initially treated for a 
nervous condition in Germany in 1982 or 1983, and that he 
continues to suffer from depression and anxiety.

Post-service treatment records show that the veteran was 
hospitalized in July 1987 for a dysthymic disorder, as well 
as for alcohol dependence.  The report of an August 1990 VA 
examination includes a diagnosis of generalized anxiety 
disorder.

Recent medical records include an Axis I diagnosis of 
depression, not otherwise specified, in April 2004.
 
Service medical records, dated in March 1983, reflect that 
the veteran was treated for stress following an accidental 
cut to his chest with glass.  The examiner noted severe 
marital discord, and diagnosed an adjustment disorder with 
borderline personality.  

The Board notes that the veteran's medical situation is 
currently complex, and that he also suffers from a seizure 
disorder.  Under these circumstances, the Board finds that an 
examination is needed to determine whether it is at least as 
likely as not that the veteran has an acquired psychiatric 
disability to include depression, an anxiety or panic 
disorder, and a dissociative identity disorder, that either 
had its onset during service or is related to his active 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for a 
nervous condition and/or an acquired 
psychiatric disability to include 
depression, an anxiety or panic disorder, 
and a dissociative identity disorder, 
since May 2005.  After securing the 
necessary release(s), obtain these 
records.

2.  Furnish the veteran and his 
representative a letter providing 
notification required by the VCAA as 
regards reopening the claim for service 
connection for a nervous condition.  The 
letter should provide notice as to the 
type of evidence necessary to 
substantiate the claim, including 
information pertaining to service 
connection and new and material evidence, 
what evidence the veteran is responsible 
for obtaining, what evidence VA will 
undertake to obtain, and should notify 
the veteran to provide all relevant 
evidence in his possession.

The letter should include an explanation 
of the specific reasons for the prior 
denial of service connection in September 
1990, and of what is needed to 
substantiate the element(s); and should 
address the five notice element adopted 
by the Court in Dingess and set forth 
above.

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of an acquired psychiatric 
disability to include depression, an 
anxiety or panic disorder, and a 
dissociative identity disorder; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service incident of an adjustment 
disorder with borderline personality 
noted in 1983.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims on appeal.  If the benefits sought 
on appeal remain denied, issue a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



